[NOT FOR PUBLICATION]

UNITED STATES COURT OF APPEALS
FOR THE FIRST CIRCUIT


No. 95-1431

RONALD L'HEUREUX,

Plaintiff, Appellant,

v.

JOSEPH MAROCCO, ET AL.,

Defendants, Appellees.



APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF RHODE ISLAND

[Hon. Ernest C. Torres, U.S. District Judge]                                                                



Before

Torruella, Chief Judge,                                                      
Stahl and Lynch, Circuit Judges.                                                          



Ronald L'Heureux on brief pro se.                            
David J.  Gentile, Senior Legal  Counsel, Rhode  Island Department                             
of Corrections, on Motion to Dismiss Appeal or to Summarily Affirm the
Judgment Below, for appellees.



September 10, 1997


Per  Curiam.  We have carefully reviewed the record                                 

and plaintiff's brief and have  found no basis to disturb the

judgment entered for defendants.

Affirmed.                              

-2-